Citation Nr: 9917965	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  94-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to assignment of a separate disability evaluation 
for a partial right foot drop secondary to service-connected 
spondylolisthesis at L5 to S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had service from March 1956 to June 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent and probative medical evidence of record 
shows that the veteran's service connected spondylolithes at 
L5 to S1 with partial right foot drop approximates but does 
not exceed pronounced intervertebral disc syndrome with 
persistent neurological symptoms appropriate to the site of 
the diseased disc and with little intermittent relief, and is 
not productive of separate and distinct neurologic 
impairment.


CONCLUSION OF LAW

The criteria for a separate percentage evaluation for partial 
right foot drop, secondary to service-connected 
spondylolisthesis at L5 to S1, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 
4.71a, 4.124a, Diagnostic Code 5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a rating decision dated in March 1988, the RO established 
service connection and assigned a 40 percent disability 
evaluation for spondylolisthesis at L5 to S1, effective July 
1, 1987, based on current VA examination and review of 
service medical records.  Based on a VA examination conducted 
in January 1991, the RO, in a rating decision dated in 
February 1992, increased the assigned evaluation to 
60 percent, effective January 29, 1991.

In March 1993, the veteran reported for a VA examination of 
his spine.  He complained of a worsening of symptoms, to 
include development of a dropped foot on the right side 12 
months earlier.  He complained of back pain radiating into 
the right leg every day and of frequent nighttime 
disturbances.  At the time of examination the veteran walked 
with a slightly abnormal gait.  The right ankle jerk was 
diminished as compared to the left.  There was no sensory 
deficit in the lower extremities.  No paraspinal spasm was 
palpable.  There was lower lumbar pain.  There was a 
limitation of lumbar spine motion, with pain.  The impression 
was spondylolysis at L5 to S1 with recent partial foot drop, 
described as a moderate, increasing disability.  

A report of magnetic resonance imaging, dated in April 1993, 
shows degenerative disc disease and spondylolisthesis of L5 
to S1, without evidence of spinal stenosis.  There was a 
question of foraminal narrowing involving the right L5 nerve 
root.

A VA outpatient record dated in April 1993 reflects that the 
veteran experienced weakness in the right leg and sciatic 
pain.  A May 1993 note indicates that the veteran's sciatica 
was relieved to variable degrees with the use of a TENS unit.  
There was a question of traumatic atrophy of the right calf.  
The physician noted decreased sensory function bilaterally in 
the L5 to S1 distribution.  Another May 1993 record shows an 
assessment of right heel spur syndrome secondary to poor 
biomechanics of a foot drop.  Later in May, a VA record notes 
the veteran was moderately more symptomatic; the assessment 
was plantar fasciitis on the right, secondary to foot drop.  
A July 1993 record reflects that the veteran was considering 
surgical options. 

In September 1993, the veteran presented for a VA examination 
of his spine.  The examiner noted that the veteran had 
developed neurologic signs and symptoms including sciatic 
pain, and right foot numbness and weakness.  The veteran 
complained of constant pain, helped to some extent by a TENS 
unit.  He reported being barely able to walk 200 yards 
without increased right leg weakness.  He also complained of 
pain aggravated by bending and lifting.  He reported taking 
Motrin as needed, every day.  Examination revealed a smaller 
right calf than left calf.  There was no right ankle jerk.  
There was a loss of tactile sensation on the dorsal surface 
of the right foot and the anterior surface of the right lower 
leg.  The examiner noted a right-sided foot drop with 
diminished flexor and extensor power on the right ankle as 
compared with the left.

The veteran reported for a VA examination of his spine in 
February 1997.  Examination revealed obvious atrophy of the 
right lower extremity below the knee.  There was some 
weakness of dorsiflexion of the foot and some weakness of 
plantar flexion.  Strength below the right knee was stated to 
be approximately 50 percent of normal.  There was diminished 
pinprick and light touch over both the right great toe and 
the lateral border of the foot.  There was weakness to both 
eversion and inversion.  The veteran's station and gait were 
stated to be essentially normal.  The impression was obvious 
findings of atrophy and weakness in the right lower extremity 
with a partial foot drop on the right.  Electromyography 
showed mild denervation changes in the right anterior tibial 
muscle and peroneal muscles posteriorly and findings 
suggestive that such was chronic.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

The veteran is currently in receipt of a 60 percent 
evaluation for service-connected spondylolisthesis with right 
foot drop, evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  The maximum evaluation under that code is 60 percent, 
which contemplates pronounced intravertebral disc disease, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a.

The veteran in this case argues that a separate evaluation is 
warranted based on his right foot drop.  Specifically, he 
contends that his disability should be evaluated pursuant to 
the provisions in the schedule of ratings for neurological 
conditions in addition to the musculoskeletal provisions for 
intervertebral disc syndrome.  

The evaluation of neurological impairment is under 38 C.F.R. 
§ 4.124a.  Diagnostic Code 8521 pertains to the external 
popliteal nerve.  Complete paralysis of that nerve warrants a 
40 percent evaluation and is manifested by foot drop and 
slight droop of the first phalanges of all toes, inability to 
dorsiflex the foot, lost extension of the proximal phalanges 
of the toes, lost abduction of the foot, weakened adduction, 
and anesthesia covering the entire dorsum of foot and toes.  
Severe incomplete paralysis warrants assignment of a 30 
percent evaluation; moderate incomplete paralysis warrants 
assignment of a 20 percent evaluation; and mild incomplete 
paralysis warrants assignment of a 10 percent evaluation.  
Id.

In recognizing that a single disease entity may result in 
separate ratable disabilities, regulations provide that 
"[e]xcept as otherwise provided in [the] schedule, the 
disabilities arising from a single disease entity, e.g. 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately as are all other disabling 
conditions, if any."  38 C.F.R. § 4.25(b) (1998).  However, 
the Schedule specifically instructs against "pyramiding" or 
"[t]he evaluation of the same disability under various 
diagnoses."  38 C.F.R. § 4.14.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), in Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), construed the provisions regarding separate 
disability evaluations with respect to a disability that 
resulted in multiple symptoms and stated "the critical 
component is that none of the symptomatology...is duplicative 
of or overlapping with the symptomatology of other two 
conditions."  Id.

The Board notes that prior to the ruling in Esteban, the 
Court remanded a case wherein the Board had failed to 
articulate a satisfactory statement of reasons or bases for 
its rating action in a case where a veteran was service-
connected for intervertebral disc syndrome manifested by 
secondary foot drop.  Bierman v. Brown, 6 Vet. App. 125 
(1994).  The Court found that the Board had made no specific 
factual finding that a separate rating under Diagnostic Code 
8521 would violate the general prohibition against 
pyramiding, or as to whether separate ratings for appellant's 
intervertebral disc syndrome and his secondary neurological 
defects were prohibited, or which functional disabilities 
were compensated for as part of a 60 percent rating for 
intervertebral disc syndrome.  Id. at 132.  Thus, reasons and 
bases in support of the denial of a separate evaluation under 
Diagnostic Code 8521 are set out below.

The Board first acknowledges that Diagnostic Code 5293 does 
not expressly prohibit a separate neurological rating from 
being assigned.  However, foot drop is a manifestation of 
degenerative disc disease.  See Bierman v. Brown, 
6 Vet. App. 125, 126 (1994) (citing THE MERCK MANUAL at 1515, 
(16th ed. 1992)), describing the etiology of intravertebral 
disc syndrome as follows:

[s]pinal vertebrae are separated by 
cartilaginous disks that consist of an 
outer annulus fibrosus and an inner 
nucleus pulposus.  Degenerative changes 
(with or without trauma) result in 
protrusion or rupture of the nucleus 
through the annulus fibrosus in the 
lumbosacral or cervical area; the nucleus 
moves posterolaterally or posteriorly 
into the extradural space.  When the 
herniated nucleus compresses or irritates 
the nerve root, sciatica results.  
Posterior protrusion can compress the 
cord or cauda equine, especially in a 
patient with a developmentally narrow 
spinal canal (spinal stenosis). In the 
lumbar area, [more than] 80% of disk 
ruptures affect L5-S1 nerve roots.  
Severe L-5 radiculopathies cause foot 
drop with weakness of the anterior 
tibial, posterior tibial, and peroneal 
muscles and sensory loss over the shin 
and dorsal foot.  

Bierman v. Brown, 6 Vet. App. 125, 126 (1994).

The Board also notes that in VAOPGCPREC 36-97 (December 12, 
1997), the VA General Counsel quoted the following regarding 
the clinical features of sciatic neuropathy:

The clinical features of sciatic 
neuropathy include lower leg and 
hamstring weakness, flail foot, loss of 
ability to flex and extend the foot at 
the ankle, loss of flexion and extension 
of the toes, and loss of inversion and 
eversion of the foot.  John Gilroy, M.D., 
Basic Neurology 370 (2d ed. 1990); Arthur 
K. Asbury, "Diseases of the Peripheral 
Nervous System", in 2 Harrison's 
Principles of Internal Medicine 2377 
(Kurt J. Isselbacher, M.D. et al. eds., 
13th ed. 1994).  As a result, a patient 
may have difficulty walking on his or her 
heels and the patient's feet may slap 
when walking.  Arthur K. Asbury, 
"Diseases of the Peripheral Nervous 
System" at 2376.  In addition, sciatica, 
which refers to pain radiating along the 
course of the sciatic nerve, most often 
down the buttock and posterior aspect of 
the leg to below the knee, may result in 
motor deficits.  See The Merck Manual 
1363, 1515-16 (16th ed. 1992).  

The probative medical evidence of record, to include the most 
recent report of VA examination, shows that the veteran's 
spondylolisthesis is manifested by mild peroneal nerve damage 
such as decreased pinprick and light touch sensation, absent 
right ankle jerk, a partial right foot drop, and right lower 
leg weakness and atrophy, as well as by diminished back 
motion and pain.  When such symptoms are considered in light 
of the authorities cited by the General Counsel opinion and 
the Court's decision in Bierman, above, the manifestation of 
a partial right foot drop as contemplated under Diagnostic 
Code 5293, overlaps and in fact mirrors the criteria in the 
schedule of ratings for impairment of the popliteal nerve 
under Diagnostic Code 8521.  Awarding two separate ratings 
based on such identical neurologic symptomatology is contrary 
to the Court's holding in Esteban, supra, and in the 
regulatory intent of 38 C.F.R. § 4.14.

The Board concludes that the probative medical evidence in 
the present case supports a single disability evaluation 
pursuant to Diagnostic Code 5293, and not a separate 
evaluation under Diagnostic Code 8521.  In that regard, the 
Board notes that the right foot drop and right lower 
extremity neurologic symptoms are the primary manifestations 
of the veteran's service-connected disability.  Although the 
veteran experiences pain and a decreased range of lumbar 
motion, he describes his pain as in the lower lumbar area, 
radiating into the right buttock, calf and thigh, with foot 
drop and lower extremity weakness and atrophy.  Records of 
treatment and examination, as well as the veteran's own 
complaints, reflect that he primarily experiences lower 
extremity problems as a result of his back disability.  
Examinations note no spasm.  Again, the Board notes the 
definition of intervertebral disc disease as cited in 
Bierman, supra, and VAOPGCPREC 36-97 as contemplating 
residuals such as foot drop, lower extremity weakness and 
sensory impairment.  

Here, the Board further notes that even if the veteran's foot 
drop and neurologic symptoms associated with peroneal nerve 
damage were to be separated from his "orthopedic" 
complaints relevant to his back disability, such would not 
result in a higher combined disability evaluation.  As 
discussed above, the veteran does experience some limitation 
of back motion with pain; however, based on review of the 
competent medical evidence in this case, such are not opined 
to result in pronounced symptomatology warranting a 60 
percent evaluation under Diagnostic Code 5293.  Specifically, 
the Board notes that in March 1993, the summary 
characterization of the veteran's disability, even with 
consideration of his foot drop, was only moderate disability.  
At the time of examination in September 1993, the veteran 
complained of difficulty ambulating due to right leg weakness 
and examination showed the absence of a right ankle jerk and 
a loss of tactile sensation on the dorsal surface of the 
right foot and the anterior surface of the right lower leg as 
well as a right-sided foot drop with diminished flexor and 
extensor power on the right ankle as compared with the left.  
Absent such neurologic symptomatology, the veteran's 
orthopedic symptoms would at most warrant a 40 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293 (1998).  Thus, even were the veteran to receive the 
maximum 40 percent evaluation based on complete paralysis of 
the peroneal nerve in addition and separate to a 40 percent 
evaluation awarded based on orthopedic disability evaluated 
under Diagnostic Codes 5292, 5293, that would combine to only 
60 percent.  See 38 C.F.R. § 4.15 (1998).  The currently 
assigned 60 percent evaluation for degenerative disc disease 
is assigned by virtue of the veteran's neurologic 
symptomatology.

In sum, the Board finds that the manifestations of foot drop 
and sensory and strength impairment due to nerve damage 
correspond to the criteria in the schedule of ratings for 
positive neurologic findings appropriate to the site of the 
diseased disc and establish pronounced intervertebral disc 
syndrome with persistent symptoms with little intermittent 
relief and accordingly concludes that separate evaluations 
under Diagnostic Codes 5293 and 8521 are not in order.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. 
§ 4.14.  

Based upon these findings and following a full review of the 
record, the Board finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the veteran.  Gilbert v. Derwinski, 1 Vet. 
App. 49, at 56 (1990).  Accordingly, the criteria for a 
separate evaluation for foot drop have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.71a,  4.124a, 
Diagnostic Codes 5293, 8521.


ORDER

A separate disability evaluation for service-connected 
neurologic deficits of the right lower extremity, with 
partial foot drop, is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

